                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PETER CHARLES,
    Plaintiff,

       v.                                              CIVIL ACTION NO. 19-CV-4955

SAXBY'S,
    Defendant.

                                              ORDER

       AND NOW, this      ~4ay of November, 2019, upon consideration of Plaintiff Peter
Charles Motion to Proceed In Forma Pauperis (ECF No. 1) and pro se Complaint (ECF No. 2),

it is ORDERED that:

        1.     Leave to proceed informapauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2.      The Complaint is DEEMED filed.

       3.      For the reasons stated in the Court's Memorandum, Charles's Complaint is

DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) and Fed. R.

Civ. P. 12(h)(3) for lack of subject matter jurisdiction.

       4.      Charles is given thirty (30) days to file an amended complaint in the event he can

allege additional facts to state a basis for the Court's exercise of subject matter jurisdiction over

his claims. Any amended complaint shall identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint, shall state the

basis for Charles's claims against each defendant, and shall bear the title "Amended Complaint"

and the caption 19-4955. If Charles files an amended complaint, his amended complaint must be

a complete document that includes all of the bases for Charles's claims. Claims that are not

included in the amended complaint will not be considered part of this case. When drafting his
amended complaint, Charles should be mindful of the Court's reasons for dismissing his claims

as explained in the Court's Memorandum. Upon the filing of an amended complaint, the Clerk

shall not make service until so ORDERED by the Court.

        5.      If Charles does not file an amended complaint his case may be dismissed without

further notice for failure to prosecute.

                                             BY THE COURT:
